Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Preliminary amendment filed 11/16/20 acknowledged. Claims 1, 7-53 & 58-60 are present in this application. 
2.	Applicant’s election of Group I (claims 1 & 7-53) in the reply filed on 9/6/22 is acknowledged.  
3.	Claims withdrawn:
Claims 58-60 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
4.				Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), for US provisional application 61/728,450 filed 11/20/2012 and US provisional 61/792,731 filed 03/15/2013 are acknowledged.  
5. 					Drawings
The drawings filed on 11/13/20 are acknowledged.
6.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
7.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 7-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (b) recite the phrase “optionally”, attempts to give both broad and narrow meaning to the scope of the above claims. The claim is unclear.
Note for future reference: The use of the expressions “preferably”, “substantially”, “such as” and “substantial” attempts to give both broad and narrow meaning to the scope of the claims are unclear.
Claims 7-53 are included in the rejection for failing to correct the defect present in the base claim(s).
8.			Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 7-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,988,650 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Given the fact pattern of the two set of claims, the instant claims are obvious variation of the patented claims.
Instant claim 1 (for example) is drawn to: A recombinant microorganism comprising: a) at least one heterologous nucleic acid encoding an enzyme in an acetyl-CoA production pathway; b) a heterologous nucleic acid encoding a bifunctional acetaldehyde-alcohol dehydrogenase; and, optionally, c) at least one genetic modification that leads to the down-regulation of an enzyme in a glycerol-production pathway.
Patented claim 1 is drawn to “A recombinant microorganism comprising: a) a heterologous nucleic acid encoding a phosphoketolase; b) at least one heterologous nucleic acid encoding an enzyme in an acetyl-CoA production pathway; c) a heterologous nucleic acid encoding a bifunctional acetaldehyde-alcohol dehydrogenase; and, d) at least one genetic modification that leads to the down-regulation of an enzyme in a glycerol-production pathway”.
The claims are obvious variation of each other considering the comprising language.
 Further claims 58-60 (in case of a re-joinder) recite the phrase ‘co-culture comprising at least two host cell” is present in the instant claims. This is lacking in the patented claims. The language that the second host cell claim 58 (b) is genetically distinct that the claim 58 (a) does not quite add any patentable weight as no specific distinction is made; and mere presence of an unmodified host cell in the culture will be sufficient to be genetically distinct, which is an obvious variation.  
9.	Claims 1 & 7-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-80 of U.S. Patent No. US 10465208 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Given the fact pattern of the two set of claims, the instant claims are obvious variation of the patented claims for reasons explained in paragraph 8.
10.	IDS filed 4/13/21 is acknowledged. A signed copy is provided with Office Action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on  408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940